Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Rejections under 35 U.S.C. 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. Independent claims 1 and 13-15 each recites 
	generating, according to the attribute value of the field to be filled, the historical content of the field to be filled and the historical position of the field to be filled in the template image, target filling information of the field to be filled, wherein the target filling information comprises: a target filling position, a target filling content and a target filling format, which is a mental process accomplishable in the human mind or on paper.  Each claim recites additional elements of obtaining a template image of the structured document and at least one piece of annotation information of a field to be filled in the template image, wherein the annotation information comprises an attribute value of the field to be filled, a historical content of the field to be filled, and a historical position of the field to be filled in the template image, an input step, and obtaining, according to the target filling information of the field to be filled, an image of an annotated structured document, and output step.  Both said input step and said output step are insignificant extra-solution activity.  Each of claims 13 and 14 also recites at least one processor and a memory communicatively connected to the at least one processor, which are both generic components of a computer system.  Claim 15 recites a non-transitory computer-readable storage medium, which is also a generic component of a computer system.  Thus the mental process is not integrated into a practical application. Taken as a whole, the input step and output step are routine and conventional in the art according to Zheng (US 20170351655 paragraph 0041 figure 4 410 receive a document template, 450 accept input for template, 470 output filled document), Malik (US 20210373727 paragraph 0123 figure 8 802 generate GUI for structured document template, paragraph 0127 814 generate document using received content), and Kang (KR 20190110873 A Abstract, receive unstructured document image corresponding to a work request, input fields to create structured document image).  Claims 14 and 15 recite the steps in claim 1.  Thus these claims do not include additional elements that are sufficient to amount to significantly more than the mental process described above.
	Claim 2 recites generating, according to the attribute value and the historical content of the field to be filled, the target filling content of the field to be filled (mental process accomplishable in the human mind or on paper); and performing an position adjustment according to the historical position of the field to be filled in the template image to obtain the target filling position of the field to be filled (mental process accomplishable in the human mind or on paper).  Claim 3 recites if the attribute value of the field to be filled exists in a preset corpus, randomly selecting a reference content from a content corresponding to the attribute value of the field to be filled in the preset corpus, and using the reference content as the target filling content of the field to be filled (mental process accomplishable in the human mind or on paper); and if the attribute value of the field to be filled does not exist in the preset corpus and meanwhile a reference attribute value whose difference from the attribute value of the field to be filled is less than a preset value exists in the preset corpus, randomly selecting a reference content from a content corresponding to the reference attribute value in the preset corpus, and using the reference content as the target filling content of the field to be filled (mental process accomplishable in the human mind or on paper).  Claim 4 recites if neither the attribute value of the field to be filled nor the reference attribute value whose difference from the attribute value of the field to be filled is less than the preset value exist in the preset corpus, determining a part-of-speech of the historical content of the field to be filled, and generating the target filling content of the field to be filled according to whether a content corresponding to the part-of-speech of the historical content of the field to be filled exists in the preset corpus (mental process accomplishable in the human mind or on paper).
	Claim 5 recites if the content corresponding to the part-of-speech of the historical content of the field to be filled exists in the preset corpus, randomly selecting a reference content from the content corresponding to the part-of-speech of the historical content of the field to be filled, and using the reference content as the target filling content of the field to be filled (mental process accomplishable in the human mind or on paper).  Claim 6 recites if the content corresponding to the part-of-speech of the historical content of the field to be filled does not exist in the preset corpus, using the historical content of the field to be filled as the target filling content of the field to be filled (mental process accomplishable in the human mind or on paper).  Claim 7 recites adjusting a position of a field to be filled in an area where the historical position of the field to be filled in the template image is located (mental process accomplishable in the human mind or on paper); adjusting a position of at least one field to be filled in the template image in the same direction and distance (mental process accomplishable in the human mind or on paper); and if an adjusted position of a field to be filled overlaps with a position of a field other than the field to be filled, adjusting a position of a field to be filled with an overlapping problem to obtain the target filling position of the field to be filled (mental process accomplishable in the human mind or on paper).
	Claim 8 recites wherein the adjusting the position of at least one field to be filled in the template image in the same direction and distance, comprises: if the field to be filled is a field in a table, performing at least one of the following: adjusting positions of all rows of the table in the same direction and distance, and separately adjusting a position of each column of the table in the same direction and distance (mental process accomplishable in the human mind or on paper).  Claim 9 recites adjusting positions of all fields to be filled in the template image in the same direction and distance (mental process accomplishable in the human mind or on paper).  Claim 10 recites filling the target filling content at the target filling position of the template image according to a target filling format to obtain the image of the annotated structured document (mental process accomplishable in the human mind or on paper).  Claim 11 recites wherein the annotation information further comprises a color of the field to be filled (mental process accomplishable in the human mind or on paper); the filling the target filling content at the target filling position of the template image according to the target filling format to obtain the image of the annotated structured document, comprises: filling the target filling content at the target filling position of the template image according to the target filling format and the color of the field to be filled, to obtain the image of the annotated structured document (mental process accomplishable in the human mind or on paper).  Claim 12 recites according to the attribute value of the field to be filled, the historical content of the field to be filled, and a historical position of each field to be filled in an original image, as instructed by a user, performing a smearing treatment on the original image to obtain the template image and the at least one piece of annotation information of the field to be filled in the template image (mental process accomplishable in the human mind or on paper).

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capobianco et al, “DocEmul: a Toolkit to Generate Structured Historical Documents,” hereafter Capobianco.
With respect to claims 1 and 13-15, Capobianco teaches:
obtaining a template image of the structured document and at least one piece of annotation information of a field to be filled in the template image, wherein the annotation information comprises an attribute value of the field to be filled, a historical content of the field to be filled, and a historical position of the field to be filled in the template image (section IIB, features of a document model are inferred from real documents, the model in figure 3 is an XML model built based on real documents with attributes of fields like headers and records which are annotated in the model based on the template images, thus the template images are also annotated, the positions of the fields correspond to historical positions as also seen in IIC, some areas are defined to specify regions where content is printed, header may also contain other fields like page numbers, options can be assigned to cells such as font, also in IIB(1) record structures are copied over as historical content, IIC records printed in corpus area are historical content); 
	generating, according to the attribute value of the field to be filled, the historical content of the field to be filled and the historical position of the field to be filled in the template image, target filling information of the field to be filled, wherein the target filling information comprises: a target filling position, a target filling content and a target filling format (IIC the XML model used to generate a document done according to contents to be filled, historical position and thus will include target filling position, content and font format per above); 
	obtaining, according to the target filling information of the field to be filled, an image of an annotated structured document (IIC, IIE records are printed, synthetic (annotated) document created by end of IIE).
With respect to claims 13-14, Capobianco teaches at least one processor and a memory communicatively connected to the at least one processor; wherein the memory stores instructions executable by the at least one processor (section IV before A invention steps implemented on a computer which is known in the art to have at least one processor and memory storing instructions).
With respect to claim 15, Capobianco teaches a non-transitory computer-readable medium storing computer instructions (section IV before A invention steps implemented on a computer which is known in the art to have a computer-readable medium storing instructions).
With respect to claim 2, Capobianco teaches:
generating, according to the attribute value and the historical content of the field to be filled, the target filling content of the field to be filled (section IIC generating target-filling content per claim 1 second limitation); and 
performing an position adjustment according to the historical position of the field to be filled in the template image to obtain the target filling position of the field to be filled (section IID position adjustments discussed, section IIB(1) position variability discussed).
With respect to claim 3, Capobianco teaches:
if the attribute value of the field to be filled exists in a preset corpus, randomly selecting a reference content from a content corresponding to the attribute value of the field to be filled in the preset corpus, and using the reference content as the target filling content of the field to be filled (section IIB before (1), attribute values in preset corpus, section IIE random content); and 
if the attribute value of the field to be filled does not exist in the preset corpus and meanwhile a reference attribute value whose difference from the attribute value of the field to be filled is less than a preset value exists in the preset corpus, randomly selecting a reference content from a content corresponding to the reference attribute value in the preset corpus, and using the reference content as the target filling content of the field to be filled.
With respect to claim 7, Capobianco teaches: 
adjusting a position of a field to be filled in an area where the historical position of the field to be filled in the template image is located (section IIB varying position of text box according to position in real document model); 
adjusting a position of at least one field to be filled in the template image in the same direction and distance (section IIE example of adjusting absolute position which includes direction, distance); and 
if an adjusted position of a field to be filled overlaps with a position of a field other than the field to be filled, adjusting a position of a field to be filled with an overlapping problem to obtain the target filling position of the field to be filled (section IIB adding a cell to a model for generating a variation of structure).
With respect to claim 8, Capobianco teaches wherein the adjusting the position of at least one field to be filled in the template image in the same direction and distance, comprises: if the field to be filled is a field in a table, performing at least one of the following: adjusting positions of all rows of the table in the same direction and distance, and separately adjusting a position of each column of the table in the same direction and distance (section IA thinking of a structured document as a table, composing text boxes with lines and spacing accordingly, also in section II above A).
With respect to claim 9, Capobianco teaches wherein the adjusting the position of at least one field to be filled in the template image in the same direction and distance, comprises: adjusting positions of all fields to be filled in the template image in the same direction and distance (section IIB varying position of text boxes means adjusting other fields).
With respect to claim 10, Capobianco teaches filling the target filling content at the target filling position of the template image according to a target filling format to obtain the image of the annotated structured document (section IIE second paragraph, documents filled in defined corpus area per parameter/attributes).
With respect to claim 11, Capobianco teaches:
wherein the annotation information further comprises a color of the field to be filled (section IIB(3) filling boxes with color to obtain annotated document); 
the filling the target filling content at the target filling position of the template image according to the target filling format to obtain the image of the annotated structured document, comprises: filling the target filling content at the target filling position of the template image according to the target filling format and the color of the field to be filled, to obtain the image of the annotated structured document (section IIB(3) filling boxes with color to obtain annotated document).
With respect to claim 12, Capobianco teaches according to the attribute value of the field to be filled, the historical content of the field to be filled, and a historical position of each field to be filled in an original image, as instructed by a user, performing a smearing treatment on the original image to obtain the template image and the at least one piece of annotation information of the field to be filled in the template image (section IIA erasing background via binarization of pixels per specification paragraph 0122 description of smearing).

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        9/29/22